                   Case 19-50153-BLS               Doc 4       Filed 07/29/19   Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           :
 In re:                                                               Chapter 11
                                                           :
 Bostwick Laboratories, et al.,                            :          Case No. 17-10570 (BLS)
                                      Debtors.             :          (Jointly Administered)
                                                           :
                                                           :
 JAMES PATRICK CARROLL, as Plan                            :
 Administrator for the Post-Effective Date                 :          Adv. Pro. No. 19-50153 (BLS)
 Debtors,                                                  :
                                                           :
                                      Plaintiff,
                                                           :
                        – against –                        :
 FEDERAL EXPRESS,                                          :
                                                           :
                                      Defendant.           :
                                                           :

                   NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

                  PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41,

made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7041,

James Patrick Carroll, as Plan Administrator for the Post-Effective Date Debtors (the

“Plaintiff”), hereby dismisses and discontinues the Complaint in the above-captioned Adversary

Proceeding as it pertains to Federal Express (the “Defendant”), with prejudice, with the parties to

bear their own costs and expenses, including, without limitation, attorneys’ fees.

Dated: Wilmington, Delaware                                     COLE SCHOTZ P.C.
       July 29, 2019
                                                                /s/ David R. Hurst
                                                                David R. Hurst (I.D. No. 3743)
                                                                500 Delaware Avenue, Suite 1410
                                                                Wilmington, Delaware 19801
                                                                Telephone: (302) 652-3131
                                                                Facsimile: (302) 652-3117

                                                                Counsel to the Plan Administrator




57684/0001-17632250v1
